DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2021 was filed after the mailing date of the 08/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    362
    71
    media_image1.png
    Greyscale

Claims 1, 4-8, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 9536590 B1), and further in view of Bae (US 20160147452 A1).

Claim 8. A memory controller, comprising:
a clock interface to transmit, to a memory component and at a first frequency, a command interface clock;
a command interface where the command interface clock determines a first operating frequency of the command interface; and,
circuitry configured to train the command interface while the command interface is operated at the first frequency and to, after training the command interface while the command interface is operated at the first frequency, read, while the command interface is operated at the first frequency, a vendor specific indicator from the
memory component via the command interface, and to, based on the vendor specific indicator, select a second operating frequency of the command interface.

Referring to claims 1, 8, 15, and taking claim 8 as exemplary, Zhu teaches a memory controller, comprising: ([Zhu Col 8 lines 39-58] memory controller 120)
a clock interface to transmit, to a memory component and at a first frequency, a command interface clock; a command interface where the command interface clock determines a first operating frequency of the command interface; and, ([Zhu Col 9 lines 4-11] In an example, the mode controller 125 causes the clock generator 129 to generate the clock signal CLK of the relatively low frequency, such as 150 MHz, and the memory interface circuit 121 provides the clock signal CLK of the relatively low frequency to the memory circuit 140. The memory controller 120 and the memory circuit 140 then operate based on the clock signal CLK of the relatively low frequency.)
circuitry configured to train the command interface while the command interface is operated at the first frequency and to, ([Zhu Col 9 lines 12-33] Further, in an example, the mode controller 125 sets signals values to enable smooth mode transfer. For example, bits of a control register (e.g., MRE_MODE_CTRL in Appendix A) are used to define values of control signals during a time duration from entering the repair mode to a first command in the repair mode. The bits of the control register are suitably programmed to set the control signals, such as RASn signal, CASn signal, Wen signal, CKE signal, RESETn signal, ODT signal, DM signal, CSn signal, and the like.) (These signal setting/manipulations are taken as the training as described in [Applicant 0005])
after training the command interface while the command interface is operated at the first frequency, read, while the command interface is operated at the first frequency, a vendor specific indicator from the memory component via the command interface, and to, ([Zhu Col 5 line 63-Col 6 line 5] The repair mode engine 130 includes suitable circuitry to control the memory interface circuit 121 and to communicate with the configuration circuit 170 in the memory circuit 140 in the repair mode in order to configure the memory arrays and peripherals 160 for example for memory repair. In an embodiment, the repair mode engine 130 is implemented as a configurable engine. In an example, the memory circuit 140 can be provided by a plurality of memory vendors. Different memory vendors can decode control signals in different manners.)
based on the vendor specific indicator, ([Zhu Col 6 lines 6-9] In an embodiment, the repair mode engine 130 is configurable in response to the vendor of the memory circuit 140. Thus, the repair mode engine 130 can provide suitable control signals to the memory circuit 140.)
Zhu describes configuring based on the vendor specific indicator, but does not explicitly describe changing the frequency based on the vendor.
Bae teaches select a second operating frequency of the command interface. ([Bae 103] At the beginning, a clock signal CLK transferred through the clock signal line L_C has a normal frequency FREQ_N. For example, the normal frequency FREQ_N may be a frequency corresponding to a communication mode that is selected by a host device and a storage device 1300. When entering a vendor mode or exiting from the vendor mode, the host device changes a frequency of the clock signal CLK according to a vendor pattern. For example, the host device changes a frequency of the clock signal CLK into a first frequency FREQ_1 and then into a second frequency FREQ_2. Afterwards, the host device restores a frequency of the clock signal CLK to the normal frequency FREQ_N.)
Zhu and Bae are analogous art because they are from the same field of endeavor in storage device management. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Zhu and Bae before them to modify the interface frequency of Zhu with the vendor frequency of Bae. The reason or motivation for doing so would be to provide for ([Bae 0006] improving the performance and reliability of the storage device.)
Claim 1 is a method, and claim 15 is a system variation of the memory controller of claim 8 and is rejected using the same rationale. 

Referring to claims 4, 11, 16 and taking claim 11 as exemplary, Zhu in view of Bae teaches the memory controller of claim 8, wherein the second operating frequency is greater than the first operating frequency. ([Zhu Col 10 lines 14-30] At S250, the memory controller 120 enters phase 4. In phase 4, the memory controller 120 and the memory circuit 140 perform normal memory operations at the relatively high clock frequency, such as 800 MHz. In an example, when a component of the electronic device 100, such as the CPU 111 and the like, needs to access the memory array in the memory circuit 140, the normal mode engine 127 controls the memory interface circuit 121 to communicate with the memory circuit 140 and access the memory arrays in the memory circuit 140. In another example, the CPU 111 executes software instructions to test the memory circuit 140. For example, via the memory controller 120, the CPU 111 writes test vectors into certain memory addresses in the memory arrays of the memory circuit 140. Further, via the memory controller 120, the CPU 111 reads back stored values from the memory addresses, and checks the correctness of the stored values.)
Claim 6 is a method, and claim 16 is a system variation of the memory controller of claim 11 and is rejected using the same rationale. 

Referring to claim 5, Zhu in view of Bae teaches the method of claim 4, further comprising: training the command interface while the command interface is operated at the second operating frequency. ([Zhu Col 10 lines 6-13] In an embodiment, in the normal mode, the memory controller 120 performs initialization and calibration again. For example, the memory controller 120 is initialized, then the memory interface circuit 121 is initialized, and the memory circuit 140 is initialized. Further, the memory controller 120 performs calibrations, such as a delay-locked loop (DLL) calibration for the clock signal (CLK), and the like.) (Initialization and calibration are the same processes as described in [Zhu Col 8 lines 39-58] and happen at the high frequency rate.)

Referring to claims 12, 17, and taking claim 12 as exemplary, Zhu in view of Bae teaches the memory controller of claim 8, wherein the circuitry is further configured to train the command interface while the command interface is operated at the second operating frequency. ([Zhu Col 10 lines 6-13] In an embodiment, in the normal mode, the memory controller 120 performs initialization and calibration again. For example, the memory controller 120 is initialized, then the memory interface circuit 121 is initialized, and the memory circuit 140 is initialized. Further, the memory controller 120 performs calibrations, such as a delay-locked loop (DLL) calibration for the clock signal (CLK), and the like.) (Initialization and calibration are the same processes as described in [Zhu Col 8 lines 39-58] and happen at the high frequency rate.)
Claim 17 is a system variation of the memory controller of claim 12 and is rejected using the same rationale. 

Referring to claims 6, 13, 18, and taking claim 13 as exemplary, Zhu in view of Bae teaches the memory controller of claim 8, wherein the second operating frequency is equal to the first operating frequency. ([Bae 103] At the beginning, a clock signal CLK transferred through the clock signal line L_C has a normal frequency FREQ_N. For example, the normal frequency FREQ_N may be a frequency corresponding to a communication mode that is selected by a host device and a storage device 1300. When entering a vendor mode or exiting from the vendor mode, the host device changes a frequency of the clock signal CLK according to a vendor pattern. For example, the host device changes a frequency of the clock signal CLK into a first frequency FREQ_1 and then into a second frequency FREQ_2. Afterwards, the host device restores a frequency of the clock signal CLK to the normal frequency FREQ_N.) (As the host changes the frequency to match that of the vendor, the second frequency may happen to be the same as the first frequency.)
Claim 6 is a method, and claim 18 is a system variation of the memory controller of claim 13 and is rejected using the same rationale. 

Referring to claims 7, 14, 19, and taking claim 14 as exemplary, Zhu in view of Bae teaches the memory controller of claim 8, wherein the circuitry is further configured to transmit, to the command interface, a mode register set command to place the memory component in a command interface training mode. ([Zhu Col 7 lines 10-32] According to an aspect of the disclosure, the mode controller 125 includes a plurality of registers to control the mode transfer. The memory controller 120 includes circuits to drive the control signals according to the values in the registers. The registers can be suitably defined by any suitable technique. Appendix A shows an example of a set of registers.
In an embodiment, the registers are used to control the operations of the normal mode engine 127 and the repair mode engine 130. In an example, the registers provide control and state information for command queue (CMD_Q) and data queue (DQ_RW_FIFO) operations in the repair mode engine 130. In an example, the command queue includes 32 entries to store up to 32 repair mode commands. In an embodiment, the CPU 111 can execute software instructions to read or write the command queue using register read or register write. For example, the command queue is mapped to a register MRE_CMD_ENTRY (see Appendix A), and another register MRE_CMD_Q_CTRL (see Appendix A) keeps control variables for the command queue operation. In an example, MRE_CMD_Q_CTRL[CMD_Q_PRG_MODE] (e.g., [2:1]) has two bits that are used to indicate mode for the command queue operation.)
Claim 7 is a method, and claim 19 is a system variation of the memory controller of claim 14 and is rejected using the same rationale. 


Claims 2-3, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 9536590 B1) in view of Bae (US 20160147452 A1) as applied to claims 1, 8, 15 above, and further in view of Rajwani (US 20180299921 A1).

Referring to claims 2, 9, and taking claim 9 as exemplary, [Zhu Col 5 lines 53-62] discloses DDR memory, but does not explicitly teach GDDR.
Rajwani teaches the memory controller of claim 9, wherein the memory component is compatible with a graphics double data rate standard (GDDR). ([Rajwani 0082, 0094] By way of example, and not limitation, the processor memories 401-402 and GPU memories 420-423 may be volatile memories such as dynamic random access memories (DRAMs) (including stacked DRAMs), Graphics DDR SDRAM (GDDR) (e.g., GDDR5, GDDR6), or High Bandwidth Memory (HBM) and/or may be non-volatile memories such as 3D XPoint or Nano-Ram. In one embodiment, some portion of the memories may be volatile memory and another portion may be non-volatile memory (e.g., using a two-level memory (2LM) hierarchy).)
Zhu modified and Rajwani are analogous art because they are from the same field of endeavor in storage device management. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Zhu modified and Rajwani before them to modify the interface frequency of Zhu modified with the usage of Graphics Double Data Rate of Rajwani. The reason or motivation for doing so would be ([Rajwani 0003] To further increase performance.)
Claim 2 is a method variation of the memory controller of claim 9 and is rejected using the same rationale. 

Referring to claims 3, 10, and taking claim 10 as exemplary, Zhu modified discloses DDR memory [Zhu Col 5 lines 53-62], but does not explicitly teach GDDR6.
Rajwani teaches the memory controller of claim 8, wherein the memory component is compatible with a Graphics Double Data Rate 6 (GDDR6) Synchronous Graphics Random Access Memory (SGRAM) specification. ([Rajwani 0082, 0094] By way of example, and not limitation, the processor memories 401-402 and GPU memories 420-423 may be volatile memories such as dynamic random access memories (DRAMs) (including stacked DRAMs), Graphics DDR SDRAM (GDDR) (e.g., GDDR5, GDDR6), or High Bandwidth Memory (HBM) and/or may be non-volatile memories such as 3D XPoint or Nano-Ram. In one embodiment, some portion of the memories may be volatile memory and another portion may be non-volatile memory (e.g., using a two-level memory (2LM) hierarchy).
[Rajwani 0053] In various embodiments, the memory units 224A-224N can include various types of memory devices, including dynamic random access memory (DRAM) or graphics random access memory, such as synchronous graphics random access memory (SGRAM), including graphics double data rate (GDDR) memory.)
Zhu modified and Rajwani are analogous art because they are from the same field of endeavor in storage device management. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Zhu modified and Rajwani before them to modify the interface frequency of Zhu modified with the usage of Graphics Double Data Rate of Rajwani. The reason or motivation for doing so would be ([Rajwani 0003] To further increase performance.)
Claim 3 is a method variation of the memory controller of claim 10 and is rejected using the same rationale. 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 9536590 B1) in view of Bae (US 20160147452 A1) as applied to claims 1, 8, 15 above, and further in view of Wang (US 11238003 B2).

Referring to claim 20, Zhu modified discloses transmitting of the clock and control signals, but does not explicitly disclose transmitting a plurality of configuration indicators while the command interface clock is inactive.
Wang teaches the system of claim 15, wherein the memory controller is further configured to transmit, to the memory component, a plurality of configuration indicators while the command interface clock is inactive. ([Wang Col 9 lines 41-49] FIG. 7 is a flow diagram illustrating a method of saving power by suspending and reactivating an interface clock. An active (i.e., toggling) clock signal is sent from controller 110 to memory device 130. While the active clock signal is being sent, memory device 130 sends an inactive clock resume signal to controller 110. A data access command is then sent by controller 110 to memory device 130. For example, controller 110 may send a read or write data command to memory device 130.
[Wang Col 10 lines 10-20] After the first command is sent, controller 210 sends an inactive clock signal to memory device 230. Sending an inactive clock signal saves the power it would take to drive a toggling clock signal. Memory device 230 then sends an active clock resume signal to controller 210. As discussed previously, memory device 230 may send the active clock resume signal before or after it has completed processing the first command. In response to receiving the active clock resume signal, controller 210 resumes sending an active clock signal to memory device 230.) (While [Wang Col 10 lines 10-20] discloses sending the command before the inactive clock signal, [Wang Col 2 lines 17-38, Col 6 lines 22-36, Col 9 lines 30-40, Col 10 lines 21-32] discloses parallel interface and parallel communications. That is, the above the inactive clock signal and configuration indicators/command can be sent at the same time.)
Zhu modified and Rajwani are analogous art because they are from the same field of endeavor in storage device management. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Zhu modified and Rajwani before them to modify the transmittal of the clock and control signals of Zhu modified with transmitting of the configuration indicators while the command interface clock is inactive of Rajwani. The reason or motivation for doing so would be to ([Wang Col 9 lines 50-59] save power consumed by memory devices.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 9:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER VINNITSKY/               Examiner, Art Unit 2136                                                                                                                                                                                         

/MICHAEL ALSIP/               Primary Examiner, Art Unit 2136